UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6665


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DENITRA CARMITA LEWIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:06-cr-00057-gec-jgw-4)


Submitted:    February 18, 2009             Decided:   March 18, 2009


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denitra Carmita Lewis, Appellant Pro Se. Edward Albert Lustig,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Denitra   Carmita    Lewis      appeals    the    district   court’s

order denying her motion for reduction of sentence pursuant to

18 U.S.C. § 3582 (2006).         We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.           United States v. Lewis, No. 5:06-

cr-00057-gec-jgw-4 (W.D. Va. Mar. 12, 2008).                   We dispense with

oral   argument   because      the     facts   and     legal    contentions    are

adequately    presented   in     the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2